      Case 1:20-cv-03125-JTR    ECF No. 23    filed 05/28/21   PageID.1600 Page 1 of 2

                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 1                                                                 May 28, 2021
 2                                                                      SEAN F. MCAVOY, CLERK



 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     HOPE D.,                                      No. 1:20-CV-3125-JTR
 8
 9                      v.                         ORDER GRANTING STIPULATED
10                                                 MOTION FOR REMAND
     ANDREW M. SAUL,                               PURSUANT TO SENTENCE FOUR
11   COMMISSIONER OF SOCIAL                        OF 42 U.S.C. § 405(g)
     SECURITY,
12
13                Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 22.
18   Attorney D. James Tree represents Plaintiff; Special Assistant United States
19   Attorney Leisa A. Wolf represents Defendant. The parties have consented to
20   proceed before a magistrate judge. ECF No. 7. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.    The parties’ Stipulated Motion for Remand, ECF No. 22, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative action pursuant to
25   sentence four of 42 U.S.C. § 405(g).
26         On remand, the Appeals Council will first determine the appropriate
27   administrative action to be taken: whether a favorable decision can be issued
28   based on the evidence of record or whether further development of the record and a

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03125-JTR      ECF No. 23    filed 05/28/21   PageID.1601 Page 2 of 2




 1   new Administrative Law Judge (ALJ) decision is necessary. If the Appeals
 2   Council determines a decision cannot be issued on the evidence of record, the
 3   Appeals Council shall remand the case to an ALJ for a new hearing and new
 4   decision. The ALJ is directed to: (1) reevaluate the medical evidence, including
 5   Plaintiff’s cholinergic urticarial impairment; (2) reevaluate the medical opinion
 6   evidence; (3) obtain a medical expert, if necessary; (4) reassess Plaintiff’s
 7   subjective complaints and residual functional capacity; (5) as needed, obtain
 8   supplemental vocational evidence; (6) reassess whether Plaintiff could perform
 9   past relevant work or other jobs existing in the national economy; and (7) take any
10   further action needed to complete the administrative record.
11         2.     Judgment shall be entered for PLAINTIFF.
12         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 18, is
13   STRICKEN AS MOOT.
14         4.     An application for attorney fees and costs may be filed by separate
15   motion.
16         The District Court Executive is directed to enter this Order, forward copies
17   to counsel, and CLOSE THE FILE.
18         DATED May 28, 2021.
19
20                                _____________________________________
                                            JOHN T. RODGERS
21                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
